Title: To George Washington from Robert Morris, 10 September 1783
From: Morris, Robert
To: Washington, George


                  
                     
                     Sir
                     Office of Finance 10th Septr 1783
                  
                  I have received your Excellency’s Letter of the thirty first of last Month enclosing a Copy of that of the eighteenth from Colo. Varick.  I know do myself the Honor to enclose Notes for eighteen hundred Dollars and am to request that when this Service shall have been compleated Colo. Varick will be directed to transmit his Accounts with proper Vouchers that they may be passed at the Treasury.  With perfect Respect I have the Honor to be Sir Your Excellency’s most Obedient and Humble Servant
                  
                     Robt Morris
                  
               